DETAILED ACTION
This action is in response to applicant’s amendment received on August 30th, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,959,609. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-5 of the current application and the invention of claims 1-30 of the patent lies in the fact that the invention of claims 1-30 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-30 of the patent is in effect a "species" of the "generic" invention of claims 1-5 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-5 are anticipated by claims 1-30, claims 1-5 are not patentably distinct from claims 1-30.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 11, 13-20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Paz (U.S. Publication 2010/0190129).
Paz discloses a device comprising an outer housing including a housing (10) having a distal end and a proximal end forming a handle, an operative portion/suction device including a suction tube (11, 15, and 20) extending from the outer housing, an illumination assembly at least partially enclosed by the outer housing including at least one direct light source (16L) for providing illumination to a target area external to the outer housing without the operative portion/suction tube, wherein the at least one direct light source is positioned adjacent the distal end of the outer housing and at least one lens (58) for refracting light from one or more direct light sources toward a target area external the outer housing (all materials refract passing light to some extent), wherein the at least one lens is sealingly coupled to the distal end of the housing and includes a cutout that extends at least partially around the operative portion/suction tube (see paragraphs 62-63 and 66) wherein an interface between the lens and the suction tube includes a sealing interface, such as an O-ring/gasket, to provide a fluid tight seal at the distal end of the housing and a heat sinking assembly (see paragraphs 55-61) thermally coupled with the at least one direct light source configured to conduct heat away from the at least one direct light source towards the handle (element 16 has a length from a distal end of the housing towards the proximal end of the housing capable of transferring heat from the light sources towards the proximal end of the housing), wherein the heat sinking assembly includes at least one heat sinking plate member (16) with at least one recess positioned within the outer housing and adjacent a wall of the outer housing to minimize heat transfer from the at least one heat sinking plate member to the operative portion/suction tube, such as a through opening, formed there capable of receiving and self-aligning a corresponding direct light source (the shape and size of the recess aligns the light source as the light source is placed within the recess), wherein the portion of the heat sink has a thickness less than or equal to the thickness of the direct light source (the thickness of the area around the recess would be less than the thickness of the light source in order to prevent the heat sink from blocking portions of the light emitted by the light source), wherein the lights source includes a light emitting surface, an opposing surface (the bottom of the LED), and side surface (the housing of the LED extending between the light emitting surface and the bottom surface of the LED) and the recess surrounds the side surfaces to absorb heat from the light source. Regarding claim 13, the device of Paz appears to be substantially identical to the device claimed, although produced by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  the first interpretation of Paz (U.S. Publication 2010/0190129) in view of Coleman (U.S. Patent 4,551,129).
Paz discloses the invention as claimed except for the at least one lens being plano-covex. Coleman teaches a device comprising an outer housing and an illumination assembly, wherein the device further comprises at least one lens (9c; Figure 6) having a plano-convex shape for refracting light to a target area in order to provide a desired light pattern at a target area (column 5 lines 37-40). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Paz as modified by Teng wherein the lens is plano-convex in order to provide a desired light pattern at a target area.
Allowable Subject Matter
Claims 1-7 and 21 are allowed.
Claims 10 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see page 1 to page 6 of the applicant’s arguments, filed August 30th, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103(a) have been fully considered and are persuasive. The rejection of claims 1, 2, 4, and 5 under 35 U.S.C. 103(a) has been withdrawn. 
Applicant's arguments filed August 30th, 2022 have been fully considered but they are not persuasive. The applicant’s argument that the Paz reference does not disclose at least one lens sealingly coupled to the distal end of the housing to provide a fluid tight seal is not persuasive. As discussed above Paz discloses a device comprising a housing (10) and a lens (window 58 is a lens in the broadest reasonable interpretation of the word and the window may be planar or conical for light defection as discussed on page 5 paragraph 66 lines 26-27), wherein the lens is sealingly coupled to the distal end of the housing to prevent passage of air flow and inadvertent entry of fluids, i.e. fluid tight seal (page 5 paragraph 66 lines 22-23). Therefore, the Paz reference clearly discloses that the lens is explicitly coupled to the housing to prevent the passage of air flow and fluids, i.e. fluid tight seal, between the lens and the housing. Furthermore, Paz discloses that the suction tube (15) extends through the lens (see Figure 6), wherein the reference states that sealing components such as O-rings may be used to couple parts (paragraph 62). Therefore, the suction tube and lens may be coupled by an O-ring.    
The applicant’s argument that the Paz reference does not disclose the heat sinking assembly comprising at least one heat sinking plate member with at least one recess formed therein configured to position and self-align a corresponding light source is not persuasive. First, Paz discloses a device as discussed above including at least one heat sinking plate member (16) that extends along a length of the device and is capable of transferring heat from the distal end of the device to the proximal end of the device. The plate member includes at least one recess positioned within the outer housing that receives a direct light source, such as an LED, wherein the size, shape, and orientation of the hold aligns, i.e. self-aligns, the direction of the direct light source. The applicant’s specification appears to disclose that the size and shape of the recesses within the heat sinking plate member is what self-aligns the LED, i.e. direct light source (see page 46 lines 19-22). Therefore, the Paz reference appears to disclose the device including a heat sinking plate member that includes at least one recess that self-aligns a direct light source. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775